In a proceeding pursuant to CPLR article 78 to compel the respondent to disclose certain documents to the petitioner under Public Officers Law article 6, the petitioner appeals from a judgment of the Supreme Court, Kings County (Krausman, J.), entered January 4, 1993, which denied the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The court acted properly in denying the petition to compel the respondent to disclose certain documents, since the respondent has produced or addressed all of the requested documents which he had in his possession (see, Public Officers Law § 89 [3]; Matter of Ahlers v Dillon, 143 AD2d 225, 226; Matter of Adams v Hirsch, 182 AD2d 583). With regard to the requested documents which the respondent has not yet produced, we note that the respondent has not denied the petitioner’s request but has simply suggested that the petitioner narrow his list so as to expedite review and the production of the requested documents. Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.